Exhibit 10.12

 

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE

Medical transcription billing, corp.

2014 EQUITY INCENTIVE PLAN

 

This Restricted Stock Award Agreement (this “Agreement”) is made on this 4th day
of January, 2016 by and between Medical Transcription Billing, Corp., a Delaware
Corporation (the “Corporation”), and ________ (the “Grantee” or “Executive” or
“Non-Employee Director”).

 

Background

 

A.           The Corporation maintains the Medical Transcription Billing, Corp.
2014 Equity Incentive Plan (the “Plan”) for the benefit of its employees,
directors and consultants. Except as otherwise specified herein or unless the
context herein requires otherwise, capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan.

 

B.           The Plan permits awards of Restricted Stock subject to the terms of
the Plan.

 

Agreement

 

Now, Therefore, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:

 

1.          Grant of Shares. Subject to the terms and conditions hereof and
those set forth in the Plan, the Corporation hereby agrees to grant to the
Grantee, and the Grantee hereby agrees to accept from the Corporation,
__________ shares of the Restricted Stock (the “Shares”). The certificate(s) for
the Shares shall be registered in the name of the Grantee and shall be legended
as required under the Plan, this Agreement, and/or applicable law. The term
“Shares” refers to the Shares granted hereunder and all securities received in
replacement of the Shares or as stock dividends or splits, all securities
received in replacement of the Shares in a recapitalization, merger,
reorganization, exchange or the like, and all new, substituted or additional
securities or other properties to which the Grantee is entitled by reason of the
Grantee’s ownership of the Shares. Shares of Restricted Stock that have vested
in accordance with this Agreement shall be delivered (via certificate or such
other method as the Company determines) to the Grantee as soon as practicable
after vesting occurs. To the extent that Grantee does not vest in any shares of
Restricted Stock, all interest in such shares shall be forfeited. The Grantee
has no right or interest in any share of Restricted Stock forfeited.

 

2.          Vesting of Shares.

 

(a)  Vesting.   The Shares being granted to the Grantee shall, subject to
forfeiture, vest, as follows:

 

 1 

 

 

(i)          100% of Shares shall vest upon completion of the 2015 annual audit
if the Corporation meets its 2015 objectives as approved by the Compensation
Committee of the Board of Directors; or

 

(ii)         If the Corporation does not meet its 2015 objectives, Shares shall
vest upon completion of the 2016 or 2017 annual audit if the Corporation meets
the respective years objectives as approved by the Compensation Committee of the
Board of Directors; or

 

(iii)        In the event Executive’s employment or service with the Corporation
or any subsidiary terminates or Non-Employee Director’s membership on the Board
terminates by reason of: (A) the Executive’s or Non-Employee Director’s
Retirement (as hereafter defined); (B) the Executive’s or Non-Employee
Director’s Disability (as hereafter defined); (C) the termination of the
Executive’s employment by the Corporation or a subsidiary of the Corporation in
the absence of Cause (an “Involuntary Termination Without Cause”); or (D) the
Executive’s voluntary termination of Employment for Good Reason (as hereafter
defined) (a “Good Reason Termination”), the Shares shall immediately vest;
however, (E) if the Executive’s employment or Non-Employee Director’s membership
on the Board terminates for any reason other than as described in Section
2(a)(iii)(A)(B)(C) or (D), the vesting of the Restricted Shares, shall, on the
date of such termination, cease and any unvested Restricted Shares shall
thereupon be forfeited immediately and revert to the Company without further
action; or

 

(iv)        Upon the date of a Change in Control (as hereinafter defined) of the
Corporation, all unvested Shares shall automatically and immediately vest,

 

(in each such case, the “Vested Shares”).

 

(b)        Definitions. For purposes of this Agreement, the capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Plan and set forth below:

 

(i) “Cause” shall have the meaning ascribed to such term in any written
agreement between the Grantee and the Corporation defining such term and, in the
absence of such agreement, such term shall mean, with respect to the Grantee,
the occurrence of any of the following events that has a material negative
impact on the business or reputation of the Corporation: (i) such Grantee’s
attempted commission of, or participation in, a fraud or act of dishonesty
against the Corporation; (ii) such Grantee’s intentional, material violation of
any contract or agreement between the Grantee and the Corporation or of any
statutory duty owed to the Corporation; (iii) such Grantee’s unauthorized use or
disclosure of the Corporation’s confidential information or trade secrets; or
(iv) such Grantee’s gross misconduct. The determination that a termination of
the Grantee’s Continuous Service or Board membership is either for Cause or
without Cause shall be made by the Corporation, in its sole discretion. Any
determination by the Corporation that the Continuous Service or Board membership
of the Grantee was terminated with or without Cause for the purposes of
outstanding Restricted Stock Awards held by the Grantee shall have no effect
upon any determination of the rights or obligations of the Corporation or the
Grantee for any other purpose.

 

 2 

 

 

(ii) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

 

1. any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Corporation representing more than fifty percent (50%) of the
combined voting power of the Corporation’s then outstanding securities other
than by virtue of a merger, consolidation or similar transaction.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
(A) on account of the acquisition of securities of the Corporation directly from
the Corporation, (B) on account of the acquisition of securities of the
Corporation by an investor, any affiliate thereof or any other Exchange Act
Person that acquires the Corporation’s securities in a transaction or series of
related transactions the primary purpose of which is to obtain financing for the
Corporation through the issuance of equity securities, or (C) solely because the
level of Ownership held by any Exchange Act Person (the “Subject Person”)
exceeds the designated percentage threshold of the outstanding voting securities
as a result of a repurchase or other acquisition of voting securities by the
Corporation reducing the number of shares outstanding, provided that if a Change
in Control would occur (but for the operation of this sentence) as a result of
the acquisition of voting securities by the Corporation, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;

 

2. there is consummated a merger, consolidation or similar transaction involving
(directly or indirectly) the Corporation and, immediately after the consummation
of such merger, consolidation or similar transaction, the stockholders of the
Corporation immediately prior thereto do not Own, directly or indirectly, either
(A) outstanding voting securities representing more than fifty percent (50%) of
the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving Entity in such
merger, consolidation or similar transaction, in each case in substantially the
same proportions as their Ownership of the outstanding voting securities of the
Corporation immediately prior to such transaction;

 

3. there is consummated a sale, lease, exclusive license or other disposition of
all or substantially all of the consolidated assets of the Corporation and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Corporation and its
Subsidiaries to an Entity, more than fifty percent (50%) of the combined voting
power of the voting securities of which are Owned by stockholders of the
Corporation in substantially the same proportions as their Ownership of the
outstanding voting securities of the Corporation immediately prior to such sale,
lease, license or other disposition; or

 

4. individuals who, on the date the Plan is adopted by the Board, are members of
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of this Plan, be considered as a
member of the Incumbent Board.

 

 3 

 

 

Notwithstanding the foregoing or any other provision of this Plan, (A) the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Corporation, and (B) the definition of Change in Control (or any analogous term)
in an individual written agreement between the Corporation or any Affiliate and
the Grantee shall supersede the foregoing definition with respect to Restricted
Stock Awards subject to such agreement; provided, however, that if no definition
of Change in Control or any analogous term is set forth in such an individual
written agreement, the foregoing definition shall apply.

 

(iii) “Disability” means, with respect to the Grantee, the inability to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months, as provided in Sections 22(e)(3) and 409A(a)(2)(c)(i) of the
Code, and shall be determined by the Board on the basis of such medical evidence
as the Board deems warranted under the circumstances.         

 

(iv) “Good Reason” means resignation or other termination of employment or other
services to the Corporation within ninety (90) days following (A) a material
breach by Corporation of the terms and provisions of any written agreement
between the Corporation and Grantee (which the Corporation fails to cure within
ten (10) days after written notice thereof from Grantee), (B) a material
diminution of the authority or responsibility of Grantee, or (iii) an
involuntary relocation of where Grantee performs his principal duties hereunder
to a new location that increases Grantee’s commute by more than fifty (50) miles
(crow’s miles) beyond his commute at the time of the grant of the Restricted
Stock.

 

(v) “Retirement” shall mean where the Grantee’s employment or service terminates
by reason of Grantee’s retirement and such retirement or cessation of services
occurs after Grantee has attained the age of 65 and has completed at least 10
years of service with the Corporation and/or a subsidiary of the Corporation.

 

3.          Limitations on Transfer. In addition to any other limitation on
transfer created by applicable securities laws, the Grantee shall not assign,
encumber or dispose of any interest in Shares that are not Vested Shares. After
any Shares have become Vested Shares, the Grantee shall not assign, encumber or
dispose of any interest in such Shares except in compliance with the terms and
conditions of the Stock Restriction Agreement, Stockholders’ Agreement or any
other applicable Stock Restriction Agreement and applicable securities laws.

 

4.          Investment and Taxation Representations. In connection with the
purchase of the Shares hereunder, the Grantee represents and warrants to the
Corporation as follows:

 

(a)          The Grantee is aware of the Corporation’s business affairs and
financial condition and has acquired sufficient information about the
Corporation to reach an informed and knowledgeable decision to acquire the
Shares. The Grantee is purchasing these securities for investment for the
Optionee’s own account only and not with a view to, or for resale in connection
with, any “distribution” thereof within the meaning of the Securities Act or
under any applicable provision of state law. The Grantee does not have any
present intention to transfer the Shares to any Person.

 

 4 

 

 

(b)          The Grantee understands that the Grantee may suffer adverse tax
consequences as a result of the Grantee’s purchase or disposition of the Shares.
The Grantee represents that the Grantee has consulted any tax consultants that
the Grantee deems advisable in connection with the purchase or disposition of
the Shares and that the Grantee is not relying on the Corporation for any tax
advice.

 

5.          Other Laws. The Corporation shall have the right to refuse to issue
or transfer shares under this Agreement if the Corporation acting in its
absolute discretion determines that the issuance or transfer of such Stock might
violate any law or regulation.

 

6.          No Employment Rights. Nothing in this Agreement shall affect in any
manner whatsoever the right or power of the Corporation, or a parent or
subsidiary of the Corporation, to employ, engage, or terminate the Grantee, for
any reason or for no reason at all, with or without cause.

 

7.          Withholding. The Corporation reserves the right to withhold, in
accordance with any applicable laws, from any consideration payable or property
transferable to the Grantee any taxes required to be withheld by federal, state
or local law as a result of the grant or the sale or other disposition of the
Shares. Alternatively or if the amount of any consideration payable to the
Grantee is insufficient to pay such taxes or if no consideration is payable to
the Grantee, upon the request of the Corporation, the Grantee will pay to the
Corporation an amount sufficient for the Corporation to satisfy any federal,
state or local tax withholding requirements applicable to and as a condition to
the grant or the sale or other disposition of the Shares. The minimum required
withholding obligations may be settled with Shares.

 

8.          Section 83(b) Election. If Grantee makes an election under Section
83(b) of the Internal Revenue Code (“Code”) to be taxed with respect to the
Restricted Shares as of the date of grant of the Restricted Shares rather than
as of the or dates upon which Grantee would otherwise be taxable under Section
83 of the Code, Grantee shall be required to deliver a copy of such election to
the Company promptly after filing such election with the Internal Revenue
Service,

 

9.          Miscellaneous.

 

(a)          Grantee’s Rights During Restricted Period.

 

(i)          During any period when the shares of Restricted Stock are
forfeitable, the Grantee may generally exercise all the rights, powers, and
privileges of a shareholder with respect to the shares of Restricted Stock,
including the right to vote such shares and to receive all regular cash
dividends and any stock dividends, and such other distributions as the Company
may designate in its sole discretion, that are paid or distributed on such
shares of Restricted Stock. Any Stock dividends declared on a share of
Restricted Stock shall be treated as part of the Grant of Restricted Stock and
shall be forfeited or become nonforfeitable at the same time as the underlying
Stock with respect to which the Stock dividend was declared.

 

 5 

 

 

(ii)         No rights granted under the Plan or this Agreement and no shares
issued pursuant to this Grant shall be deemed transferrable by the Grantee other
than by will or by the laws of descent and distribution prior to the time of the
Grantee’s interest in such shares has become fully vested.

 

(b)          Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.

 

(c)          Entire Agreement; Enforcement of Rights. This Agreement sets forth
the entire agreement and understanding of the parties relating to the subject
matter herein and merges all prior discussions between them. No modification of
or amendment to this Agreement, nor any waiver of any rights under this
Agreement, shall be effective unless in writing signed by the parties to this
Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

 

(d)          Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded, and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

(e)          Construction. This Agreement is the result of negotiations between
and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.

 

(f)           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

(g)          Successors and Assigns. The rights and benefits of this Agreement
shall inure to the benefit of, and be enforceable by the Corporation’s
successors and assigns. The rights and obligations of the Grantee under this
Agreement may only be assigned with the prior written consent of the
Corporation.

 

[signature page follows]

 

 6 

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties on the ___
day of _______, 2016.

 

  MEDICAL TRANSCRIPTION BILLING, CORP.       By:                       
Name:  Mahmud Haq   Title:    Chief Executive Officer           Signature      
Address:

 



 7 

